*14OPINION OF THE COURT
SUSAN C. BUCKLEW, Circuit Judge.
APPEAL FROM COUNTY COURT Hillsborough County Florida
The Honorable Robert Bonanno, Judge Petition for Writ of Prohibition and Writ of Common Law Certiorari The Honorable Richard Lazzara

OPINION

Befendant/Appellee, Farmer Waddle was charged by Notice to Appear with Exhibiting Obscene Material. The trial court, The Honorable James Arnold, entered an order compelling discovery finding that a “Notice to Appear was not designed nor intended for complex misdemeanor criminal offenses” such as the instant case, and that “Rule 3.125(k) does not preclude the defense from being able to depose the listed state’s witness” in such complex misdemeanor cases. About seven months later the trial court, The Honorable Richard Lazzara, entered an order denying the state’s Motion to Quash Subpoena for Depositions. The state filed a Petition for Writ of Prohibition and Writ for Common Law Certiorari, on August 31, 1987, and on September 17, 1987 the trial court, The Honorable Robert Bonanno, dismissed the case, apparently for failure to abide by the court’s order to compel discovery. The state then appealed the dismissal.
The Petition for a Writ of Prohibition is moot, the trial court, The Honorable Robert Bonanno, having dismissed the case before the appellate court ruled on the Writ. However, the Petition for Writ of Certiorari and Appeal were consolidated for purposes of appeal.
The reviewing court does not believe the trial court, The Honorable Richard Lazzara, erred in denying the state’s Motion to Quash Subpoena for Deposition. Even though Rule 3.125(k) does not provide for depositions in cases where the state has charged a defendant by a Notice to Appear, the court should have inherent authority to order depositions in those few cases where the issues are complicated to prevent unfair prejudice to the defendant. This is such a case, the charge resulting from the execution of a search warrant. This opinion is not intended to conflict with the opinion of the court in the State of Florida v Salma Khan 87-163, Division A.
The reviewing court holds that the trial court, The Honorable Richard Lazzara, did not abuse its discretion and did not depart from the essential requirements of law in denying the Motion to Quash.
*15In addition, the trial court’s, The Honorable Robert Bonanno, order dismissing the case is affirmed.
DONE AND ORDERED in Hillsborough County, Florida, this 22nd day of February, 1991.